Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good (US 2017/0270521) in view of Lim (US 20220122083)
 Good teaches
1. A method of creating a times card voucher, comprising: 
receiving an acquisition request for a times card (Good is silent to a request for a times card; Lim discloses it is well known to request for a digital card to be funded by a payment instrument or to fund digital gift card by using an account, i.e. par. 36, 55; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lim to fund cards including group and electronic cards); 
creating a primary voucher (parent token, token A) and at least one secondary voucher (i.e. child token) corresponding to the times card based on the acquisition request, wherein a number of the at least one secondary voucher is consistent with a number of times of use authorized for the times card (par. 34, 38, 47); and 
generating at least one of a first write-off code corresponding to the primary voucher, or a second write-off code corresponding to the at least one secondary voucher, so as to write off the at least one secondary voucher (Good, Fig. 6, par. 47, 64: token ID as write-off code is to write-off a debt at a merchant).  
2.1, wherein after creating the primary voucher and the at least one secondary voucher corresponding to the times card based on the acquisition request, the method further comprises: determining fund information allocated to each secondary voucher; and recording the fund information in the corresponding secondary voucher for a fund settlement of a merchant side (par. 34).  
3.1, wherein before generating at least one of the first write-off code or the second write-off code, the method further comprises: determining a write-off manner of the times card voucher; wherein the write-off manner comprises writing off based on the first write-off code, or writing off based on the second write- off code; wherein generating at least one of the first write-off code or the second write-off code comprises at least one of: in a case that the write-off manner of the times card voucher is determined as writing off based on the first write-off code, generating the first write-off code corresponding to the primary voucher; or, in a case that the write-off manner of the times card voucher is determined as writing off based on the second write-off code, generating the second write-off code corresponding to the at least one secondary voucher (par. 34, 38, 47).  
4.3, wherein after the write-off manner of the times card voucher is determined as writing off based on the second write-off code, the method further comprises: determining, from the at least one secondary voucher, one or more un-written-off secondary vouchers based on a write-off state of the at least one secondary voucher; and selecting one secondary voucher from the un-written-off secondary vouchers as a to-be- written-off secondary voucher; wherein generating the second write-off code corresponding to the at least one secondary voucher comprises: generating the second write-off code corresponding to the to-be-written-off secondary voucher (tokens may be issued to unwritten-off employees/children).  
5.4, wherein determining the one or more un-written-off secondary vouchers based on the write-off state of the at least one secondary voucher comprises: after the at least one secondary voucher is created or each time a write-off is completed for the to-be-written-off secondary voucher, determining the one or more un-written-off secondary vouchers based on the write-off state of the at least one secondary voucher (ability to make purchase is write-off state).  
6.4, wherein selecting one secondary voucher from the un-written-off secondary vouchers as the to-be-written-off secondary voucher comprises: selecting one secondary voucher from the un-written-off secondary vouchers as the to-be- written-off secondary voucher based on voucher identifiers of the un-written-off secondary vouchers; or, selecting one secondary voucher from the un-written-off secondary vouchers as the to-be- written-off secondary voucher based on fund information recorded in the un-written-off secondary vouchers (par. 34: parent/company may issue tokens to unwritten-off vouchers).  
7.1, wherein after generating at least one of the first write- off code or the second write-off code, the method further comprises: sending the first write-off code or the second write-off code to a user side such that the user side provides the first write-off code or the second write-off code to a merchant side for writing off the at least one secondary voucher (par. 38).  
8. A method of writing off a times card voucher, comprising: 
according to a write-off request for at least one secondary voucher of a times card, analysing a write-off code carried in the write-off request; wherein the write-off code is a first write-off code corresponding to a primary voucher of the times card or a second write-off code corresponding to one secondary voucher of the at least one secondary voucher of the times card; and a number of the at least one secondary voucher is consistent with a number of times of use authorized for the times card; and selecting a to-be-written-off secondary voucher from the at least one secondary voucher corresponding to the times card based on an analysis result to write off the to-be-written-off secondary voucher (see discussion regarding claims above; Good, par 34, 38, 47; Lim, par. 17, 35, 55).  
9.8, wherein the write-off request for the at least one secondary voucher of the times card comprises: a write-off request for the at least one secondary voucher of the times card initiated by acquiring the write-off code from a user side by the merchant side; after writing off the to-be-written-off secondary voucher, the method further comprises: performing a fund settlement on a merchant side according to fund information recorded in the to-be-written-off secondary voucher (Good, par. 34, 38, 47, 64; Lim, par. 17, 35, 55).
10.8 wherein in a case that the write-off code is the first write-off code corresponding to the primary voucher of the times card, analysing the write- off code carried in the write-off request comprises: analysing the first write-off code to determine the at least one secondary voucher associated with the primary voucher corresponding to the first write-off code; wherein selecting the to-be-written-off secondary voucher from the at least one secondary voucher corresponding to the times card based on the analysis result comprises: determining, from the at least one secondary voucher, one or more un-written-off secondary vouchers based on a write-off state of the at least one secondary voucher; and selecting one secondary voucher from the un-written-off secondary vouchers as the to- be-written-off secondary voucher (Good, par. 34, 38, 47; Lim, par. 17, 35, 55).  
11.10, wherein selecting one secondary voucher from the un-written-off secondary vouchers as the to-be-written-off secondary voucher comprises: selecting one secondary voucher from the un-written-off secondary vouchers as the to-be- written-off secondary voucher based on voucher identifiers of the un-written-off secondary vouchers; or, selecting one secondary voucher from the un-written-off secondary vouchers as the to-be- written-off secondary voucher based on fund information recorded in the un-written-off secondary vouchers (Good, par. 34, 38, 47; Lim, par. 17, 35, 55). 
12.8 wherein in a case that the write-off code is the second write-off code corresponding to one secondary voucher of the at least one secondary voucher of the times card, analysing the write-off code carried in the write-off request comprises: analysing the second write-off code to determine a secondary voucher corresponding to the second write-off code; wherein selecting the to-be-written-off secondary voucher from the at least one secondary voucher corresponding to the times card based on the analysis result comprises: selecting the secondary voucher corresponding to the second write-off code as the to- be-written-off secondary voucher (Good, par. 34, 38, 47; Lim, par. 17, 35, 55).  
13. A method of writing off a times card voucher, comprising: receiving an acquisition request for a times card, and creating a primary voucher and at least one secondary voucher corresponding to the times card based on the acquisition request; wherein a number of the at least one secondary voucher is consistent with a number of times of use authorized for the times card; according to a write-off request for the at least one secondary voucher of the times card, analysing a write-off code carried in the write-off request, wherein the write-off code is a first write-off code corresponding to the primary voucher, or a second write-off code corresponding to one secondary voucher; and selecting a to-be-written-off secondary voucher from the at least one secondary voucher corresponding to the times card based on an analysis result to write off the to-be-written-off secondary voucher (see discussion regarding claims above, (Good, par. 34, 38, 47; Lim, par. 17, 35, 55).  
14.13, wherein after creating the primary voucher and the at least one secondary voucher corresponding to the times card based on the acquisition request for the times card, the method further comprises: determining fund information allocated to each secondary voucher; recording the fund information in the corresponding secondary voucher; and after writing off the to-be-written-off secondary voucher, performing a fund settlement on a merchant side based on the fund information (Good, par. 34, 38, 47; Lim, par. 17, 35, 55).  
15.13 further comprising: determining a write-off manner of the times card voucher; wherein the write-off manner comprises writing off based on the first write-off code or writing off based on the second write-off code (Good, par. 34, 38, 47; Lim, par. 17, 35, 55).  
16.15, wherein in a case that the write-off manner of the times card voucher is determined as writing off based on the first write-off code, the method further comprises: generating the first write-off code corresponding to the primary voucher and sending the first write-off code to a user side such that the user side provides the first write-off code to the merchant side for writing off the at least one secondary voucher; wherein analysing the write-off code carried in the write-off request comprises: analysing the first write-off code carried in the write-off request and determining the at least one secondary voucher associated with the primary voucher corresponding to the first write- off code; selecting the to-be-written-off secondary voucher from the at least one secondary voucher corresponding to the times card based on the analysis result comprises: determining, from the at least one secondary voucher, one or more un-written-off secondary vouchers based on a write-off state of the at least one secondary voucher; and selecting one secondary voucher from the un-written-off secondary vouchers as the to- be-written-off secondary voucher (Good, par. 34, 38, 47; Lim, par. 17, 35, 55). 
17.15, wherein in a case that the write-off manner of the times card voucher is determined as writing off based on the second write-off code, the method further comprises: after the at least one secondary voucher is created or each time a write-off is completed for the to-be-written-off secondary voucher, determining, from the at least one secondary voucher, one or more un-written-off secondary vouchers based on the write-off state of the at least one secondary voucher; selecting one secondary voucher from the un-written-off secondary vouchers; and generating the second write-off code corresponding to the one secondary voucher and sending the second write-off code to a user side such that the user side provides the second write-off code to the merchant side for writing off the at least one secondary voucher; wherein analysing the write-off code carried in the write-off request comprises: analysing the second write-off code to determine a secondary voucher corresponding to the second write-off code; selecting the to-be-written-off secondary voucher from the at least one secondary voucher corresponding to the times card based on the analysis result comprises: selecting a secondary voucher corresponding to the second write-off code as the to-be- written-off secondary voucher (Good, par. 34, 38, 47; Lim, par. 17, 35, 55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887